Citation Nr: 0214195	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, wherein the RO granted 
service connection for PTSD and assigned an initial 10 
percent evaluation.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's PTSD was manifested by subjective 
complaints of anger, difficulty sleeping and nightmares, with 
no clinical findings of memory impairment or panic attacks.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5103, 5103A (West 1991 
& Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In April 2001, the RO sent a letter 
to the veteran informing him of the requirements necessary to 
support his claim for a higher initial evaluation for his 
service-connected PTSD.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's VA medical 
treatment records which are relevant to his claim.  
Additionally, the RO provided the veteran with several 
examinations in relation to his PTSD.  F

The record also discloses that the September 2000 rating 
decision provided the veteran with the reasons and bases for 
the actions taken on his claim.  The December 2000 statement 
of the case and the July 2002 supplemental statement of the 
case provided the veteran with the pertinent laws and 
regulations.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, 
Disabled American Veterans.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

In August 1999, the veteran filed a claim for service 
connection for post-traumatic stress disorder.  In support of 
his claim, the veteran reported that he had been receiving 
outpatient treatment at the VA Medical Center in Louisville, 
Kentucky.  Records from that facility, dating from August to 
December 1999, reflect that in November 1999, the veteran was 
referred to the mental health clinic for PTSD.  It was noted 
by the examining physician that the veteran had been a judge 
for the previous fifteen years and that he had quit three 
years ago because of increased irritability and because he 
was "loosing his temper a lot."  The veteran complained of 
irritability, poor sleep, anger, nightmares, guilt, 
depression, and emotional numbing.  He indicated that because 
of his PTSD symptoms he was unable to become close to his 
children. He related that he had "increase guilt" for being 
distant from his children.  The veteran reported that he had 
nightmares one to two times a week.  The veteran related that 
he had dreams about being blasted in a combat situation.  He 
related that he had fragmented sleep, avoided crowds, was 
hypervigilant, and had an increased startled response.  The 
veteran indicated that loud noises bothered him.  He 
complained of having a depressed mood and guilt.  He related 
that he was employed as an attorney.  A mental status 
evaluation revealed that the veteran was pleasant, had good 
eye contact and a "depressed" mood.  His affect was 
anxious.  An assessment of PTSD to be ruled out was entered.  

When seen in the VA clinic in December 1999, the veteran 
stated that he did not regret retiring from his position as a 
judge because the pressure became too intense for him to deal 
with and he wanted to leave with a good record.  The veteran 
indicated that at times he would get depressed but that he 
did not want to depend on medications to help him control his 
emotions.  He related that he was enjoying his work as an 
attorney.  

A December 1999 VA fee basis examination report reflects that 
the veteran reported having nightmares, flashbacks, insomnia, 
irritability, and persistent depression.  The veteran 
reported that he had a law degree, and that he had served for 
fifteen years as a judge but that he had resigned because of 
temper outbursts in the courtroom.  He indicated that he was 
a solo practitioner and that he worked approximately thirty 
five to forty hours a week.  The veteran reported although he 
had hit walls and doors with his fists in anger, he had not 
struck anyone.  He reported that he had problems in public 
(i.e., he would berate a cashier for being too slow).  The 
examiner noted that the veteran was seeking psychiatric 
assistance because he believed that his anger could escalate 
into violent outbursts.  The veteran described his mood as 
persistently depressed but he denied having any suicidal or 
homicidal ideation.  The veteran was noted by the examiner to 
have been cooperative throughout the examination but was 
overcontrolled and subtly guarded, which the examiner noted 
was consistent with his professional work experience and 
training as a lawyer and judge.  An impression of PTSD was 
entered by the examining physician.  A Global Assessment 
Functioning Score (GAF) of 55 was recorded.  

A July 2000 VA examination report reflects that the examiner 
had reviewed the veteran's medical records at the VA mental 
health clinic, to include the July 1999 examination report.  
The veteran's employment history was also recorded and is 
consistent with that previously reported in this decision.  
It was noted that the veteran played golf several times a 
year, was involved with his children and grandchildren, and 
enjoyed physical activities.  He related that he angered 
easily, sometimes for no reason.  He related that he used to 
hit walls, but that that had not been a problem recently.  
The veteran reported that his drinking used to be a problem 
in the 1960's, but not now.  He indicated that he had a 
"cold" personality and that he kept his distance from 
others.  He related that he felt depressed most of the time.  

Upon mental status evaluation of the veteran in July 2000, 
the veteran was cooperative.  He was not nervous, jittery, or 
hyperalert.  His affect was somewhat restricted, but not 
labile.  He did not become tearful or emotionally distraught.  
He smiled on a few occasions during the interview.  The 
veteran described his mood as "Whatever happens, happens."  
He stated that he was "not a happy person."  The veter 
related that the only thing that really brought him any joy 
in his life were his grandchildren.  The veteran's thought 
processes were reasonably coherent and reality based.  There 
was no impairment in his ability to communicate, and there 
was no evidence of delusions or hallucinations.  The veteran 
showed no inappropriate behaviors or any psychotic processes 
during the interview.  He denied any suicidal or homicidal 
thoughts or plans.  There was no deficit in the veteran's 
capacity to attend to personal hygiene an other basic 
activities of daily living.  

During the July 2000 VA examination, the veteran was oriented 
in all phases, and there was no evidence of dementia, memory 
loss, or cognitive impairment.  The veteran did acknowledge 
some obsessive and ritualistic behaviors, to include checking 
and rechecking doors and locks at night.  He spoke in a 
normal rate and flow of speech with no irrelevant, illogical, 
or obscure speech patterns.  The veteran said that if he 
heard a noise outside his house, he would go outside 
"armed" to "see who is out there."  He thought that 
sometimes there were people with bad intent or had some other 
nefarious purpose for being outside his house.  The veteran 
also endorsed feelings of depression, social isolation, and 
feelings of hostility and hopelessness.  Diagnoses of PTSD 
and depression were recorded by the examiner.  The examiner 
noted that the veteran's symptomatology was nonimparing as he 
had continue to work full-time as a lawyer.  The examiner 
noted that the veteran did not run for reelection as a judge 
because of his fear that he might get angry in the courtroom.  
The examiner further related that the veteran had been 
married one time for thirty four years, and had children and 
grandchildren with whom he had a good relationship.  A GAF 
score of 61-65 was recorded.  

VA outpatient treatment records, dating from December 1999 to 
May 2001, reflect that when the veteran was seen in February 
2000, he was not as depressed as he had been in the past.  It 
was noted that after being employed as a judge for fifteen 
years, the veteran was working as an attorney.  He related 
that although his salary was markedly reduced, he was not as 
pressured and was happier.  When seen in June 2000, the 
veteran related that he experienced flashbacks and nightmares 
on a regular basis.  
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD by the RO in 
September 2000, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In a September 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411(2002).  
Under that code, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent danger in hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).

After a review of the evidence of record, the Board is of the 
opinion that an initial evaluation in excess of 10 percent 
for PTSD is not warranted.  In reaching the foregoing 
conclusion, the Board notes that while the veteran has 
complained of nightmares, intrusive thoughts, and outbursts 
of anger when examined by VA in December 1999 and July 2000, 
it is significant to point out, however, that these 
examination reports reflect that the veteran was pleasant and 
cooperative.  During both examinations, there was no evidence 
of any memory impairment or indication of a thought disorder.  
Moreover, the veteran reported having been employed as a 
judge for fifteen years and that he has current employment as 
an attorney.  When seen in the VA outpatient clinic in 
February 2000, the veteran reported that he was happier and 
felt not as pressured working as an attorney instead of a 
judge.
In addition, a December 1999 VA fee basis examination report 
reflects that the veteran was assigned a GAF score of 55.  
However, when examined by VA in July 2000, a GAF score of 61-
65 was recorded.  The Court has held that Global Assessment 
of Functioning scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32). GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

In short, for the reasons and bases expressed above the Board 
has concluded that a preponderance of the clinical and other 
evidence is clearly against the assignment of a disability 
rating greater than 10 percent for PTSD.  The appeal is 
therefore denied as to the request for an evaluation in 
excess of 10 percent for PTSD.

Fenderson considerations

In reaching the above determination, the Board finds that the 
medical evidence of record does not raise the question of 
whether a higher evaluation is warranted for any period of 
time following the initial grant of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability at issue. Rather, the symptomatology 
reported during the pendency of this appeal has remained 
essentially consistent, with the degree of severity at all 
times fully contemplated by the assigned evaluation.  
Moreover, the veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive him of a higher rating when he was originally 
evaluated by the VA.  See Fenderson v. West, supra.

Extraschedular considerations

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, the Board observes that 
the veteran was employed for fifteen years as a judge and 
that he is currently employed as an attorney.  In addition, 
the record does not reflect that the veteran has required 
frequent periods of hospitalization because of the service-
connected PTSD and it does not indicate that the 
manifestations of the PTSD are unusual or exceptional. 
Rather, the evidence shows that the manifestations of the 
PTSD are fully contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from PTSD would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra- 
schedular rating with respect to the service connected PTSD 
pursuant to 38 C.F.R. § 3.321(b)(1)(2002) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).







ORDER

An initial evaluation in excess of 10 percent of PTSD is 
denied. 

		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

